EXHIBIT 10.1




AGREEMENT FOR PURCHASE AND SALE OF ASSETS


THIS AGREEMENT (the “Agreement”), dated April 22, 2010, is entered into by and
among Organic Products Trading Company, a Washington corporation (hereinafter
“Seller”), the Garth William Smith and Gaylene Louise Smith Revocable Living
Trust, being the holder of all the outstanding shares of stock of Seller (the
“Stockholder”), Garth Smith and Gaylene Smith, being the principal officers of
Seller (collectively, the “Principals”) and Coffee Holding Acquisition LLC, a
Delaware limited liability company (hereinafter “Buyer”) and Coffee Holding Co.,
Inc., a Nevada corporation (the “Company”).


ARTICLE I
PURCHASE AND SALE OF ASSETS
 
1.1           Purchase and Sale.  At the Closing (as defined below), Seller will
sell to Buyer and Buyer will purchase from Seller, all of the assets set forth
on Exhibit 1.1 hereof (hereinafter collectively referred to as the “Purchased
Assets”).
 
1.2           Purchase Price.  Subject to the terms and conditions of this
Agreement and in reliance on the representations and warranties herein
contained, and in consideration of the sale, conveyance, transfer and delivery
of the Purchased Assets provided for in this Agreement, Buyer agrees to pay to
Seller an aggregate purchase price consisting of: 1) an amount of four
hundred-fifty thousand dollars ($450,000) (the “Closing Cash Payment”); 2) a
cash amount based upon the cost of inventory (calculated pursuant to Section 2.7
below) transferred from Seller to Buyer as part of the Purchased Assets (the
“Inventory Cost Amount”); 3) fifty thousand (50,000) shares of Company’s common
stock, par value $0.001 per share (the “Common Stock”) (the “Common Stock
Payment”); 4) the Supplemental Cash Payment, as defined and described in Section
1.3, if conditions to payment are met; and 5) the Supplemental Common Stock
Payments, as defined and described in Section 1.7, if conditions to the payments
are met (collectively the “Purchase Price”).  The Closing Cash Payment and the
Inventory Cost Amount are to be paid by delivery to Seller of immediately
available funds by wire transfer to Seller’s account at Closing.  The Common
Stock Payment shall be paid at Closing in accordance with Section 1.7.  The
Supplemental Cash Payment and Supplemental Common Stock Payments shall be paid
in accordance with Section 1.3 and Section 1.7, respectively.
 
1.3           Supplemental Cash Payment.  Subject to the terms and conditions of
this Agreement, Buyer agrees to pay Seller one supplemental payment of fifty
thousand dollars ($50,000) if Buyer generates a pre-tax net profit of three
hundred thousand dollars ($300,000) or more, as determined by Buyer’s accounting
firm, between May 1, 2010 and April 30, 2011 (the “Supplemental Cash
Payment”).  The Supplemental Cash Payment, to the extent payable, shall be paid
by Buyer to Seller in immediately available funds by wire transfer to Seller’s
account on or before June 15, 2011.
 

 
 

--------------------------------------------------------------------------------

 

1.4           No Assumption of Liabilities and Offset.  Unless expressly agreed
upon in writing, neither Buyer nor Company assumes any liabilities of Seller,
the Stockholder or the Principals with respect to the Purchased Assets.  Any and
all obligations and liabilities of Seller, the Stockholder or the Principals,
whether accrued or contingent or due or not due, which are not specifically
assumed herein, shall be and remain the sole obligations and liabilities of
Seller, Stockholder and/or Principals, as applicable, to pay and discharge, and
Buyer shall not be obligated in any respect therefor.  Seller, Stockholder and
Principals discharge, and agree to indemnify (jointly and severally) Buyer and
Company against, any liabilities and obligations arising in connection with the
Purchased Assets prior to the Closing.  In the event Buyer or Company incurs any
costs or expenses with respect to any such liabilities and obligations, or in
the event Buyer or Company discovers any inaccuracies in the Seller’s Inventory
List or any items specified in Exhibit 1.1, after the Closing Date, Buyer may
(without limiting any other rights available at law or in equity) offset such
costs and expenses against: a) any portion of the Purchase Price still owed to
Seller; b) against one or both of the Additional Cash Payments; or c) against
any other payments owed to Seller, the Stockholders or either or both of the
Principals in the future, including (but not limited to) any payments owed to
Garth Smith or Gaylene Smith pursuant to one or both of the payments owed to
Garth Smith or Gaylene Smith pursuant to one or both of the Employment
Agreements (defined in Section 6.2).
 
1.5           Purchase Price Allocation.  The Purchase Price (and all other
capitalized costs) shall be allocated among the Purchased Assets in accordance
with Exhibit 1.5.  Buyer and Seller shall report, act and file Tax Returns (as
defined below), including, but not limited to, Internal Revenue Service Form
8594, in all respects and for all purposes consistent with such
allocation.  Neither Buyer nor Seller shall taken any position (whether in
audits, tax returns or otherwise) that is inconsistent with such allocation
unless required to do so by applicable law.
 
1.6           Excluded Assets.  Seller does not agree to sell or assign, and
Buyer does not agree to purchase or assume, any assets not listed on Exhibit
1.1.
 
1.7           Common Stock Payment, Supplemental Common Stock Payments, Sales
and Repurchases.
 
(a)           At the Closing, Company shall transfer and assign to Seller the
fifty thousand (50,000) shares of Common Stock that constitute the Common Stock
Payment by delivering certificates representing such shares of Common Stock,
duly endorsed for transfer to Seller with signatures guaranteed.
 
(b)           On or before each of June 15, 2011 and June 15, 2012, Company
shall transfer and assign to Seller five thousand (5,000) shares of Common
Stock, for a total of up to ten thousand (10,000) shares of Common Stock (the
“Supplemental Common Stock Payments”), by delivering certificates representing
such shares of Common Stock, duly endorsed for transfer to Seller with
signatures guaranteed; provided however, Seller will be entitled to the first
installment of the Supplemental Common Stock Payments on June 15, 2011 only if
Buyer generates a pre-tax net profit of three hundred thousand dollars
($300,000) or more, as determined by Buyer’s accounting firm, between the
Closing and April 30, 2011, and Seller will be entitled to the second
installment of the Supplemental Common Stock Payments only if Buyer generates a
pre-tax net profit of three hundred thousand dollars ($300,000) or more, as
determined by Buyer’s accounting firm, between May 1, 2011 and April 30, 2012.
 

 
2

--------------------------------------------------------------------------------

 

 
(c)           Seller, Stockholder and Principals understand that the Common
Stock constituting the Common Stock Payment and the Supplemental Common Stock
Payments will not be registered under the Securities Act of 1933, as amended
(the “Securities Act”) or under any state securities laws, on the ground that
the sale provided for in this Agreement is exempt from registration under the
Securities Act and applicable state securities laws, and that the reliance of
the Buyer and Company on such exemptions is predicated in part on the
representation of the Seller, Stockholder and Principals that neither Seller,
Stockholder nor Principal will, or has any intent to, make any immediate
distribution of the Common Stock and on the representation that any resales of
the Common Stock will meet the requirements of Rule 144 of the Securities Act.
Seller, Stockholder and Principals understand that the Common Stock being issued
pursuant to this Agreement are restricted securities within the meaning of Rule
144 under the Securities Act; that the Common Stock shares are not registered,
and will not be registered, by the Company and the Common Stock must be held
indefinitely by Seller and any subsequent holders of the Common Stock, unless
they are subsequently registered or an exemption from such registration is
available under the Securities Act and applicable state securities laws.
 
(d)           Seller acknowledges that each certificate representing the Common
Stock shares will be imprinted with a legend substantially in the following
form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT
BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY
TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(e)           Commencing not sooner than six months from the date of Closing,
subject to compliance with applicable Federal and state laws, Company agrees to
repurchase such amount of Common Stock from Seller as is determined by Seller,
for $4.00 per share regardless of the market value of the Common Stock at that
time; provided that Company’s obligation to repurchase Common Stock from Seller
pursuant to this subsection may not exceed 10,000 shares of Common Stock in any
calendar year.  Buyer will repurchase the Common Stock from Seller within thirty
(30) days of receiving written notice from Seller of its desire to sell the
shares of Common Stock.  Upon Buyer’s receipt of such notice, the notice shall
be deemed an irrevocable offer to sell the number of shares of Common Stock
stated in the notice, which, subject to compliance with applicable Federal and
state securities laws, Buyer may only reject to the extent the stated amount
exceeds 10,000 shares of Common Stock or would exceed 10,000 shares Common Stock
when aggregated with other repurchased Common Stock within the calendar year.
 
1.8           Guarantor.  Company will guarantee Buyer’s performance under this
Agreement and guarantee Buyer’s obligations to pay the amounts owed under this
Agreement, pursuant to a Continuing and Unconditional Guaranty dated the same
day as this Agreement.
 

 
3

--------------------------------------------------------------------------------

 

 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF
SELLER, STOCKHOLDER AND PRINCIPALS
 
Seller, Stockholder and Principals hereby jointly and severally represent and
warrant the following to Buyer and Company:
 
2.1           Corporate Organization, etc.  Seller is, and on the Closing Date
will be, a corporation duly organized, validly existing and in good standing
under the laws of the State of Washington with full corporate power and
authority to carry on its business as it is now being conducted and to own,
operate and lease its properties and assets.  The conduct of its business and
the ownership or lease of property does not require Seller to be qualified or
licensed to do business as a foreign corporation in any state except those in
which it has obtained a Certificate of Authority to transact business as a
foreign corporation, in accordance with all applicable laws and
regulations.  Set forth on Exhibit 2.1A and Exhibit 2.1B are complete and
correct copies of Seller’s Articles of Incorporation and Bylaws, respectively,
and Seller will, prior to the Closing, deliver to Buyer complete and correct
copies of its Certificate of Existence, as presently in effect, to transact
business in the State of Washington, and a Certificate of Authority for each
foreign state, if any, in which it is qualified to do business.  Seller has all
Federal, state and local licenses, permits or other approvals required for the
operation of its business as now being conducted.
 
2.2           Capital Stock and Options.  As of the date of this Agreement, the
authorized capital stock of Seller and the shares of Common Stock and the
holders of such Common Stock are as set forth on Exhibit 2.2.  There is no
treasury stock.  All issued and outstanding shares of Common Stock are validly
issued, fully paid and nonassessable and are owned, free and clear of all
encumbrances or claims, by the persons specified in said Exhibit.  There are no
issued and outstanding options, warrants, rights, securities, contracts,
commitments, understandings or arrangements by which Seller is bound to issue
any additional shares of its capital stock or options to purchase shares of its
capital stock.
 
2.3           Authorizations.  Seller, Stockholder and Principals have full
power and authority to enter into this Agreement and to carry out the
transactions contemplated hereby.
 
2.4           No Violation.  Seller is not subject to or obligated under any
article of incorporation, bylaw, law, or regulation of any governmental
authority, or any agreement or instrument, or any license, franchise or permit,
or subject to any order, writ, injunction or decree, which would be breached or
violated, or which would require notice or consent or approval by Seller’s
execution, delivery and performance of this Agreement.  Seller, Stockholder and
Principals will comply with all applicable laws, and with all applicable rules
and regulations of any governmental authority, in connection with their
execution, delivery and performance of this Agreement and the transactions
contemplated hereby.
 

 
4

--------------------------------------------------------------------------------

 

 
 
2.5           No Undisclosed Financial Liabilities, Claims, etc.  Except for
regular or usual liabilities and obligations incurred in the ordinary course of
business consistent with past practices, Seller has no liabilities, obligations
or claims (absolute, accrued, fixed or contingent, matured or unmatured, or
otherwise), including liabilities, obligations or claims which may become known
or which may arise only after the Closing Date and which result from actions or
occurrences of Seller prior to the Closing Date.
 
2.6           Contracts.
 
(a)           Exhibit 2.6A contains all contracts leases, licenses, sublicenses,
commitments and other agreements relating to the Purchased Assets and the
operation of the business of Seller, both oral and written, to which Seller,
Stockholder or any Principal (as the case may be) is a party (collectively, the
“Contracts”).  Neither Seller, Stockholder nor any Principal, as the case may
be, is in default or alleged to be in default under any Contract nor is the
Seller, Stockholder or any Principal aware of any default by any other party,
and there exists no event, condition or occurrence which, after notice or lapse
of time, or both, would constitute a default under any Contract.  All of the
Contracts that are to be assigned to Buyer pursuant to this Agreement are in
full force and effect and constitute legal, valid and binding obligations of the
parties thereto in accordance with their terms, and are capable of assignment to
Buyer pursuant to this Agreement.  The Contracts are adequate and sufficient for
the operation of the business of Seller in the ordinary course.
 
(b)           Neither Seller, Stockholder nor any Principal has any existing
contracts with directors, officers, employees, distributors, franchisees, sales
representatives or agents, except as provided on Exhibit 2.6B.
 
(c)           Neither Seller, Stockholder nor any Principal has given any power
of attorney, which is currently in effect, to any person, firm or corporation
for any purpose whatsoever, and no person has been appointed as attorney in fact
to act for or on behalf of Seller, Stockholder or any Principal in any capacity
whatsoever.  For purposes hereof, powers of attorney given to legal counsel for
the purpose of prosecuting patents or trademarks shall not be deemed to be
powers of attorney or other appointments covered by this paragraph.
 
(d)           Neither Seller, Stockholder nor any Principal has made any other
understanding, contract or agreement or granted any option to sell or otherwise
transfer the Purchased Assets or the business of Seller.
 

 
5

--------------------------------------------------------------------------------

 

2.7           Title and Related Matters.  Seller has good and marketable title
to all of the Purchased Assets free and clear of all security interests, liens,
pledges, claims, escrows, options, rights of first refusal, indentures,
easements, licenses, security agreements or other agreements, arrangements,
contracts, commitments, understandings, obligations, royalties, charges or
encumbrances of any kind or character.  Seller owns or leases, directly or
indirectly, all of the assets, and is a party to all licenses and other
agreements, presently used or reasonably necessary to carry on the business or
operations of Seller as presently conducted.  All of Seller’s individual items
of personal property are in reasonably good condition and working order.  Seller
has the right to use the intangible personal property including, without
limitation, rights in all Intellectual Property Assets described in Section 2.13
below, and rights in the Purchased Assets listed on Exhibit 1.1.  The
inventories of Seller included in the Seller’s Inventory List on Exhibit 1.2:
(i) are and will be valued at cost (on a first-in-first-out basis), subject to
modification by the mutual agreement of Buyer and Seller based upon Buyer’s
inspection of Seller’s inventories prior to Closing; and (ii) do not and will
not include any items which are below standard quality, damaged or spoiled,
obsolete or of a quality or quantity not usable or saleable in the normal course
of the business of Seller as currently conducted within normal inventory “turn”
experience, the value of which has not been fully written down, or with respect
to which adequate reserves have not been established.
 
2.8           Litigation.  There is no suit, action or proceeding pending (or
demands for collective bargaining) or, to the knowledge of Seller or the
Principals threatened against Seller or which, if adversely determined, would
adversely affect the business, prospects, operations, properties or the
condition, financial or otherwise, of Seller nor is there any judgment, decree,
injunction, rule or order of any court, governmental department, commission,
agency, instrumentality or arbitrator outstanding against Seller having, or
which, insofar as can be reasonably foreseen, in the future may have, any such
effect.
 
2.9           Tax Matters.
 
(a)           Seller has duly and timely filed (and prior to the date of Closing
duly and timely file those currently not due) all applicable true, correct and
complete Federal, state, local and foreign tax returns, reports, information
statements or other information (“Tax Returns”), all prepared in accordance with
applicable tax laws, for all years and periods (and portions thereof) and for
all jurisdictions (whether federal, state, local or foreign) in which any Tax
Returns were due.  Seller has timely paid all Federal, state, local or foreign
laws, rules, regulations or orders including without limitation, any income,
profits, employment (both employee and employer contributions and premiums as
well as income tax withholdings and unemployment taxes) , sales, use,
occupation, excise, real property, personal property or ad valorem taxes or any
license or franchise (“Tax” or “Taxes”) required to be paid by it and, prior to
the date of Closing, will timely pay any Taxes required to be paid by it as of
such time (whether or not such Taxes are shown on any such Tax Return).  All
Taxes not yet due have been fully accrued on the books of the Seller and
adequate reserves have been established therefor.  There are no existing liens,
claims or encumbrances for Taxes upon any of the Purchased Assets.
 

 
6

--------------------------------------------------------------------------------

 

(b)           No claim has ever been made by an authority in a jurisdiction
where Seller does not file Tax Returns that Seller is or may be subject to Tax
by that jurisdiction and no circumstances exist as a result of which any
authority would assess any additional Taxes for any period for which Tax Returns
have been filed. There is no dispute or claim concerning any Tax liability of
Seller either (A) claimed or raised by any authority in writing or (B) as to
which Seller or the Stockholder have knowledge.  Seller has not waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency, nor is any request for any such
waiver or consent pending.
 
2.10           Compliance with Law.  Seller has not previously failed, and is
not currently failing, to comply with any applicable laws, ordinances, statutes,
rules, regulations or orders promulgated by any Federal, state or local
governmental body or agency relating to the business of Seller or the operation
of its assets (collectively, the “Laws”) where such failure or failures would
individually or in the aggregate have an adverse effect on the financial
condition, business, operations or prospects of Seller.  In particular, but
without limiting the generality of the foregoing, Seller is in compliance with
all applicable Laws relating to anti-competitive practices, price fixing, health
and safety, pollution, waste disposal, environmental, employment, labor, tax,
the Employee Retirement Income Security Act of 1974 (“ERISA”), and
discrimination matters.  There are no proceedings of record and to the knowledge
of Seller or any Principal, no proceedings are pending or threatened, nor has
Seller received any written notice, regarding any violation of any Law.
 
2.11           Employee Benefits Plans.
 
(a)           Exhibit 2.11 lists each Employee Benefit Plan that Seller
maintains or to which it contributes.  “Employee Benefit Plan” means any
employee benefit plan, program, policy, practice, agreement or other arrangement
providing benefits to any current or former employee, officer or director,
whether or not written, including, without limitation, any employee welfare
benefit plan within the meaning of Section 3(1) of ERISA (whether or not subject
to ERISA), any employee pension benefit plan (including any multi-employer plan
described in Section 414(f) of the Code) and any bonus, incentive, deferred
compensation, vacation, stock purchase, stock option, equity incentive,
retention, severance, employment, change of control or fringe benefit plan,
program, policy, practice, agreement or other arrangement.  Each such Employee
Benefit Plan (and each related trust, insurance contract or fund) complies in
form and in operation in all material respects with the applicable requirements
of ERISA, the Code and other applicable Laws.
 
(b)           Neither Seller nor any entity required to be aggregated with
Seller for purposes of Code Section 414(b), (c), (m) or (o) (an “ERISA
Affiliate”) has maintained, contributed to, or ever has been required to
contribute to any Employee Benefit Plan that is subject to Title IV of ERISA or
Section 412 of the Code.
 
(c)           No action, suit, proceeding, hearing or investigation with respect
to the administration or the investment of the assets of any Employee Benefit
Plan (other than routine claims for benefits) is pending or, to the best
knowledge of Seller, threatened.
 

 
7

--------------------------------------------------------------------------------

 

 
 
(d)           Seller does not contribute to, and never has contributed to, any
multi-employer plan (within the meaning of Section 3(37) of ERISA) or has any
liability (including withdrawal liability) under any multi-employer plan.
 
(e)           Seller does not maintain or contribute, and never has maintained
or contributed, to any Employee Benefit Plan providing medical, health or life
insurance, or other welfare-type benefits for current or future retired or
terminated employees, directors or independent contractors, their spouses, or
their dependents.
 
(f)           Each Employee Benefit Plan intended to be “qualified” within the
meaning of Section 401(a) of the Code or intended to be an individual retirement
plan under section 408 of the Code has received a favorable determination from
the Internal Revenue Service indicating that it is so qualified or, in the case
of an individual retirement plan, has been approved by the Internal Revenue
Service and, to the Seller’s best knowledge, nothing has occurred which
reasonably could be expected to affect such status adversely.  All contributions
to Seller’s qualified Employee Benefit Plans for period ending immediately prior
to the Closing Date have been timely contributed in accordance with the Code,
ERISA and other applicable Laws.
 
(g)           Each Employee Benefit Plan that is a nonqualified deferred
compensation plan (within the meaning of Section 409A of the Code) has been
operated in good faith compliance with the Code and applicable IRS guidance
issued thereunder.  To the best knowledge of Seller, no compensation shall be
includable in the gross income of any employee or other service provider as a
result of the operation of Section 409A of the Code with respect to any
arrangements or agreements in effect prior to Closing.
 
(h)           None of the execution or delivery of, or performance by the Seller
of its obligations under, this Agreement will (either alone or upon occurrence
of any additional or subsequent events) (i) constitute an event under any Plan
or any trust or loan related to any of those plans or agreements that will or
may result in any payment, acceleration, forgiveness of indebtedness, vesting,
distribution, increase in benefits or obligation to fund benefits with respect
to any employee or (ii) result in the triggering or imposition of (A) any
restrictions or limitations on the right of the Seller to amend or terminate any
Plan or (B) result in “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code.
 
(i)           There are no material unfair labor practice charges, material
grievances or material complaints pending, or, to the best knowledge of
the  Seller, threatened, against the Seller or strikes, work stoppages,
slowdowns, lockouts, material arbitrations or material grievances, or other
material labor disputes pending, or, to the best knowledge of Seller, threatened
in writing, against or involving Seller.  Seller is not a party to any
collective-bargaining agreements, and, to the best knowledge of Seller, there
are not any union-organizing activities concerning any employees.
 

 
8

--------------------------------------------------------------------------------

 

2.12           Environmental.  Seller is in full compliance with all
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any Federal, state, local or
foreign law relating to pollution or the environment.  There are no past or
present or threatened events, conditions, circumstances, activities, practices,
incidents, releases, actions or plans which are not in compliance with the
environmental laws or which may give rise to any common law or legal liability,
or otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, notice of violation, study or investigation, based on or related to the
manufacture, generating, owning, processing, distribution, use, treatment,
abatement, storage, disposal, transport or handling, or the emission, discharge,
release or threatened release into the environment, by of any pollutant,
contaminant, chemical or industrial, toxic or hazardous substance or waste.
 
2.13           Intellectual Property Assets.
 
(a)           Exhibit 2.13 contains a complete and accurate list of all
intellectual property owned or licensed (as licensor or licensee) by Seller,
Stockholder or any Principal which is or has been used in or otherwise related
to the business of Seller (the “Intellectual Property Assets”).  The
Intellectual Property Assets of Seller on Exhibit 2.13 contains a complete and
accurate list of (i) all patents owned by Seller and all pending patent
applications assigned to or subject to assignment to Seller, including for each
such patent or patent application the application serial number or patent
number, country, filing date, date of issuance (if applicable) and title, (ii)
all registered trademarks and service marks of Seller and pending trademark
applications by Seller, including, for each such trademark and service mark, the
application number, registration number (if applicable), country, filing date,
registration date (if applicable), mark, and description of goods and/or
services (iii) all registered copyrights of Seller and copyright applications by
Seller, including the application number, registration number (if applicable),
title, country, filing date and registration date (if applicable); (iv) all
registered domain names owned or used by Seller, including their renewal dates;
and (v) all other registrations and/or pending applications for Intellectual
Property Assets owned or filed by Seller  ((i) through (v), collectively, the
“Registered Intellectual Property”).  All annuity, maintenance, renewal and
other fees in connection with the Registered Intellectual Property are current
and all other actions necessary to maintain pendency of any applications for any
Registered Intellectual Property have been taken and no such payment is due or
action need be taken within sixty (60) days after the date of this Agreement.
 
(b)           Seller owns or has the right to use pursuant to a valid and
enforceable Contract all Intellectual Property Assets necessary for the
operation of its business as presently conducted or contemplated to be
conducted, in each case free and clear of all Liens.  The list of Contracts set
forth on Exhibit 2.6 includes all Contracts related to the Intellectual Property
Assets (all of which are noted as such on such schedule), except for
non-exclusive licenses of Intellectual Property Assets issued by Seller to its
customers in the ordinary course of its business.
 

 
9

--------------------------------------------------------------------------------

 

(c)           Seller does not infringe or unlawfully or wrongfully use or
possess any intellectual property of any person or entity and did not
misappropriate any intellectual property of any person or entity.  Seller’s
conduct of its business, and the continuation of the business subsequent to
Closing, does not and will not violate, infringe upon, or misappropriate the
Intellectual Property Assets of any person or entity, and no such claim of
violation, infringement or misappropriation has been threatened or asserted or
is pending against Seller, its end-user customers, licensees or licensors.  No
product (including final and intermediate products) made, imported, offered for
sale, sold or distributed by Seller, or process used or service provided by
Seller, violates or breaches any Contract, or violates, infringes, or
misappropriates any Intellectual Property Assets of any person or entity.  To
the best knowledge of Seller, none of the foregoing claims or demands by any
person or entity will be, or is likely to be made, nor is there any fact or
circumstance that could reasonably give rise to any such claim or demand.
 
(d)           No person or entity has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
Assets owned by Seller.  No action, suit, proceeding, hearing, investigation,
charge, complaint, claim or demand is pending or, to the best knowledge of
Seller, threatened, which challenges the legality, validity, enforceability, use
or ownership of any of such Intellectual Property Assets.
 
(e)           Seller is not bound by any Contract or order that restricts the
right of Seller or Buyer to exploit any Intellectual Property Assets in any way.
 
(f)           The Intellectual Property Assets owned by Seller are valid and
enforceable and Seller has taken all necessary steps to ensure the validity and
enforceability of such Intellectual Property Assets, and to ensure the
confidentiality of any trade secrets or other confidential information of
Seller.
 
(g)           Each Intellectual Property Asset owned, used or available for use
by Seller immediately prior to the Closing Date will be owned or available for
use by Buyer on identical terms and conditions immediately subsequent to the
Closing Date hereunder.
 
2.14           Customers.  The ten (10) largest customers of Seller in Seller’s
last completed fiscal year and the percentage of the gross revenue of Seller
contributed by each is set forth on the Exhibit 2.14 attached hereto (the
“Material Customers”).  The relationships of Seller with the Material Customers
are good commercial working relationships.  To the best of Seller’s and each
Principal’s knowledge, no Material Customer (a) has canceled or threatened in
writing to cancel or otherwise modify its relationship with Seller, or (b)
intends to cancel or otherwise modify its relationship with Seller.
 
2.15           Condition of Purchased Assets.  All of the Purchased Assets are
in good operating condition and repair free from any defects (except such minor
defects as do not materially interfere with the continued use thereof in the
conduct of normal operations) are suitable for the purposes used and are
adequate and sufficient for all current operations of the business of Seller.
 

 
10

--------------------------------------------------------------------------------

 

 
 
2.16           Material Adverse Change.  There has been no material adverse
change in the operation, earnings, assets, condition (financial or other) or
results of operation of the Seller’s business from the date of execution of this
Agreement through the Closing Date.
 
2.17           Disclosure.  No representation or warranty made by Seller,
Stockholder or any Principal in this Agreement or in any agreement, instrument,
document, certificate, statement or letter furnished to Buyer by or on behalf of
Seller in connection with any of the transactions contemplated by this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements herein or therein not misleading
in light of the circumstances in which they are made.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER AND COMPANY
 
Buyer and Company represent and warrant to Seller as follows:
 
3.1           Corporate Organizations, etc.  Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.
 
3.2           Authorizations, etc.  Buyer and Company have full corporate power
and authority to enter into this Agreement and to carry out the transactions
contemplated hereby.  The members and managers of Buyer and the stockholders,
officers and directors of Company have duly authorized the execution and
delivery of this Agreement and the transactions contemplated hereby, and no
other corporate proceedings on its part are necessary to authorize this
Agreement and the transactions contemplated hereby.
 
3.3           No Violation.  Neither Buyer nor Company is subject to or
obligated under any articles of organization, operating agreement, law, rule or
regulation of any governmental authority, or any agreement or instrument, or any
license, franchise or permit, or subject to any order, writ, injunction or
decree, which would be breached or violated by its execution, delivery or
performance of this Agreement.  Buyer and Company will comply with all
applicable laws, and with all applicable rules and regulations of any
governmental authority, in connection with its execution, delivery and
performance of this Agreement and the transactions contemplated hereby.
 
3.4           Governmental Authorities.  Neither Buyer nor Company is required
to submit any notice, report or other filing with and no consent, approval or
authorization is required by any governmental authority in connection with
Buyer’s or Company’s execution or delivery of this Agreement or the consummation
of the transactions contemplated hereby.
 

 
11

--------------------------------------------------------------------------------

 

3.5           Valid Issuance of Stock. The Common Stock when issued and
delivered in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable.
 
3.6           Capitalization.  The authorized capital of the Company consists of
30,000,000 shares of Common Stock of which 5,440,823 shares are outstanding as
of the date of this Agreement, and 10,000,000 shares of preferred stock, par
value $0.001 per share, of which no shares are outstanding as of the date of
this Agreement.  All outstanding shares of Common Stock are duly and validly
authorized and issued, fully paid and nonassessable.
 
ARTICLE IV
COVENANTS OF SELLER, STOCKHOLDER AND PRINCIPALS
 
Until the Closing, except as otherwise consented to or approved by Buyer or
Company in writing, Seller, Stockholder and Principals jointly and severally
covenant and agree (and will cause Seller to act or refrain from acting where
required hereinafter) as follows:
 
4.1           Regular Course of Business.  Seller will operate its businesses
diligently and in good faith, and with reasonable business prudence consistent
with past management practices, will pay no dividends or distributions or
bonuses and will make no changes to its organization or corporate
structure.  Seller agrees that it shall not increase compensation or amend,
terminate or enter into any Employee Benefit Plan.  Until Closing, Seller agrees
that it will pay the Principals total compensation (including salary and bonus)
not to exceed $10,000 per month, and that any dividend withdrawals from Seller
will not exceed $4,000 per month.
 
4.2           Consultants, Brokers and Finders.  Seller, Stockholder and
Principals represent that they have not retained any consultant, broker or
finder in connection with this transaction.  Seller, Stockholder and Principals
agree to indemnify and hold Buyer, Company and each of their respective
associates and affiliates harmless against any claim or liability for any
brokerage fees, commissions or finders’ fees in connection with the transactions
contemplated herein, except to the extent that such liability arose from the
acts of Buyer or Company.
 
4.3           Agreement with CORDAID Foundation.  The parties agree to each use
commercially reasonable efforts to extend Seller’s existing agreements with
CORDAID, a foundation registered under the laws of the Netherlands (“CORDAID”),
under terms and conditions substantially similar to the terms set forth in the
letter of intent dated March 22, 2010 attached hereto as Exhibit 4.3 through
April 30, 2012.
 
ARTICLE V
COVENANTS OF BUYER AND COMPANY
 
Buyer and Company hereby covenant and agree with Seller that:
 
5.1           Confidentiality.  Buyer and Company will, and will cause their
respective associates and affiliates’ and associates’ principals, officers and
other personnel and authorized representatives to, hold in strict confidence,
and not disclose to any other party without Seller’s prior consent, all
information received by it from Seller, and any of Seller’s officers, directors,
employees, agents, counsel and auditors in connection with the transactions
contemplated hereby except as may be required by applicable law or as otherwise
contemplated herein.
 

 
12

--------------------------------------------------------------------------------

 

 
 
5.2           Books and Records of Seller.  Buyer shall preserve and keep
Seller’s books and records delivered hereunder for a period of one year from the
date hereof, other than financial records which shall be maintained until the
statute of limitations pertaining to the applicable final tax returns filed by
Seller expire, and shall, during such period, make such books and records
available to officers and directors of Seller for any reasonable purpose.
 
5.3           Financial Records of Buyer.  From Buyer’s inception through April
1, 2012, Buyer shall make the financial records of Buyer available to the
Principals for inspection for any reasonable purpose.  The Principals will, and
will cause their respective associates, affiliates and authorized
representatives to, hold in strict confidence, and not disclose to any other
party without Seller’s prior consent, all information received by them in
connection with this subsection except as may be required by applicable law or
as otherwise contemplated herein.  Neither the Company nor Buyer shall be
required to provide access to or to disclose information where such access or
disclosure would jeopardize the attorney-client privilege of such party or
contravene any law, rule, regulation, order, judgment, decree, fiduciary duty or
binding agreement entered into prior to the date of this Agreement.  To the
extent practicable, the parties shall make appropriate substitute disclosure
arrangements under circumstances in which the restrictions of the preceding
sentence apply.
 
5.4           Current Employees of Seller.  (a) On and after Closing, Buyer will
offer employment to all of Seller’s current employees listed on Exhibit 5.4A at
the same or higher salary or hourly wage, as applicable, and, provided that such
employee accepts such employment, meets legal requirements for employment and
does not resign, become disabled or die, shall continue to employ such employee
for a period of at least two (2) years from the Closing Date; provided, however,
that (1) any such employee may be terminated for Cause, and (2) each employee’s
employment by Buyer is conditioned on that employee’s entering into a
non-compete agreement in the form attached hereto as Exhibit 5.4B,
respectively.  “Cause” shall mean the occurrence of any one of the following on
the part of any one of Seller’s employees: (a) commission of any act of fraud or
embezzlement; (ii) conviction of a felony or serious misdemeanor; (iii)
continued negligence or continued misconduct in that employee’s performance
after written notice from any officer of Buyer and a reasonable opportunity for
the employee to cure such negligence or misconduct not to exceed thirty (30)
days after such notice; (iv the employee’s breach of any other agreement between
the employee and Buyer or a violation of Buyer’s rules or policies as
communicated to employees from time to time; or (v) any action or failure to act
that has an adverse effect on Buyer’s business or reputation.
 
(b)           Buyer will maintain, at its expense, for a period of at least a
period of two years following Closing, (i) Seller’s current Kaiser Permanente
Health Care Plan for the Principals, provided that, if Seller or Buyer is
notified by the insurance carrier for such plan that such plan may not be
assumed by Buyer or, if it has been assumed by Buyer, is no longer available
from Kaiser Permanente, Buyer may comply with this Section 5.4(b) by providing a
health care plan with coverage substantially similar to Seller’s existing Kaiser
Permanente Health Care Plan to the Principals; and (ii) all other benefits (such
as vacation, sick leave and work schedules), as the Principals currently
maintain with Seller, unless Buyer and the Principals mutually agree to alter
the working arrangements or benefits in any respect.
 

 
13

--------------------------------------------------------------------------------

 

 
 
(c)           On and after Closing, Seller’s current employees listed on Exhibit
5.4A who accept employment with the Buyer shall be eligible to participate in
the Company’s 401(k) plan under the same terms and conditions as new employees
of the Company.
 
5.5           Lease of Seller’s Business Premises.  Buyer will pay to
Stockholder two thousand six hundred fifty dollars ($2,650) per month for the
two (2) years immediately following Closing to lease the office space in Garth
and Gaylene Smith’s personal residence currently utilized as business premises
of Seller.
 
5.6           Café Femenino.  Buyer will use its commercially reasonable efforts
to maintain good communications and commercial relationships with Seller’s
current and strategic origin partners as set forth in Exhibit 5.6, with special
attention to the Café Feminino program.
 
ARTICLE VI
OTHER AGREEMENTS
 
Providing that the Closing occurs, Buyer, Company, Seller, Stockholder and
Principals covenant and agree that:
 
6.1           Reserved.
 
6.2           Employment Agreements.  At the Closing, employment agreements in
the form of Exhibit 6.2A shall be entered into between Buyer and Garth Smith and
in the form of Exhibit 6.2B shall be entered into between Buyer and Gaylene
Smith (collectively, the “Employment Agreements”).  In the event that, because
of the death or disability (as defined in the Employment Agreements) of either
Garth or Gaylene Smith during the Employment Term (as defined in the Employment
Agreements), the  base salary (as defined in the Employment Agreements, not
taking into account any deductions including for taxes or deferrals to employee
benefit plans) paid to both of them is less than $300,000 in total (“Combined
Base Salary”), the Company will pay to the survivor (in the case of death) or
the employee who has become disabled a payment on account of such death or
disability an amount equal to the difference between $300,000 and the Combined
Base Salary.
 
6.3           Bill of Sale.  At the Closing, a bill of sale in the form of
Exhibit 6.3 shall be entered into between Buyer and Seller.
 
6.4           Non-Compete Agreements, Non-Solicitation Agreements,
Confidentiality Agreements and other Restrictive Covenants.  Seller agrees that
(i) it shall not seek to enforce any agreement with a current or former
employee, director, independent contractor or other person which provides for a
non-compete, non-solicitation agreement, confidentiality agreement or other
restrictive covenant (including but not limited to those listed on Exhibit 6.4)
if such person is employed by or providing services, directly or indirectly, to
the Buyer, any of its affiliates or any transferee of or from the Buyer or its
affiliates and (ii) it shall enter into a release from such agreements with each
such person who is a party thereto providing for the foregoing.
 

 
14

--------------------------------------------------------------------------------

 

 
 
6.5           Taxes.
 
(a)           The Buyer and Seller agree to furnish or cause to be furnished to
each other, upon request, as promptly as practicable, such information and
assistance relating to the Purchased Assets and the Seller’s business as is
reasonably necessary for the filing of Tax Returns, and making of any election
related to Taxes, the preparation for any Tax audit by any governmental
authority, and the prosecution or defense of any claim, suit or proceeding
relating to any Tax Return.  The Seller and the Buyer shall cooperate with each
other in the conduct of any Tax audit or other proceeding related to Taxes
involving the Seller’s business or the Purchased Assets and each shall execute
and deliver such powers of attorney and other documents as are necessary to
carry out the intent of this Section 6.5(a).
 
(b)           Notwithstanding any other provision of this Agreement, Seller and
Stockholder shall be jointly and severally liable and indemnify Buyer and each
of its respective Affiliates, directors, stockholders, members, officers and
managers for (i) Taxes of Seller, or any affiliate or predecessor thereof; (ii)
all real property Taxes, personal property Taxes and similar ad valorem
obligations levied with respect to the Purchased Assets for all taxable periods
(or portions thereof) ending on or prior to the Closing Date (“Pre-Closing
Taxes”), which shall be allocated to Pre-Closing Taxes based on the number of
days in the applicable taxable period ending on the Closing Date to the total
number of days in such applicable period; and (iii) all Taxes attributable to
any transaction or event involving Seller during the pre-Closing Tax
period.  Seller and Stockholder shall be jointly and severally liable and
indemnify Buyer for any sales, use, documentary, recording, stamp, transfer or
similar Taxes arising from the sale of the Purchased Assets and the transactions
contemplated by this Agreement (“Transfer Taxes”), and shall duly and timely
file any Tax Return required in connection therewith.  Claims arising under this
Section 6.5(b) shall survive for the full period of any applicable statute of
limitations plus an additional ninety (90) days.  If Buyer makes a payment of
any such Taxes described in this Section 6.3(b), it shall be entitled to prompt
reimbursement from Seller and/or the Stockholder for such Taxes upon
presentation to Seller of evidence of such payment.
 
ARTICLE VII
CONDITIONS TO THE OBLIGATIONS OF BUYER AND COMPANY
 
Each and every obligation of Buyer under this Agreement shall be subject to the
satisfaction, on or before the Closing Date, of each of the following conditions
unless waived in writing by Buyer and Company:
 
7.1           Representations and Warranties; Performance.  The representations
and warranties made by Seller, Stockholder and Principals herein shall be true
and correct on the date of this Agreement and on the Closing Date with the same
effect as though made on such date; Seller, Stockholder and Principals shall
have performed and complied with all agreements, covenants and conditions
required by this Agreement to be performed and complied with by them prior to
the Closing Date.
 

 
15

--------------------------------------------------------------------------------

 

 
 
7.2           Consents and Approvals.  All consents from third parties and
governmental agencies required to consummate the transactions contemplated
hereby, or which, either individually or in the aggregate, if not obtained,
would cause an adverse effect on Seller’s financial condition or business shall
have been obtained and delivered to Buyer.
 
7.3           No Proceeding or Litigation.  No action, suit or proceeding before
any court or any governmental or regulatory authority shall have been commenced
or threatened, and no investigation by any governmental or regulatory authority
shall have been commenced or threatened against Seller, Stockholder, Principals,
Buyer or Company or any of their respective principals, officers or managers
seeking to restrain, prevent or change the transactions contemplated hereby or
questioning the validity or legality of any of such transactions or seeking
damages in connection with any of such transactions.
 
7.4           Tax Status Letters.  Seller shall have provided Buyer with a tax
status letter from (1) the Washington State Department of Revenue no more than
thirty (30) days prior to the Closing indicating that no tax is due and owing to
the State of Washington from Buyer and (2) the New Jersey Division of Taxation
no more than 30 days prior to Closing indicating that no tax is due and owing to
the State of New Jersey from Buyer
 
7.5           Other Documents.  Seller will furnish Buyer or Company with such
other and further documents and certificates of its officers, directors and
others as Buyer or Company shall reasonably request to evidence compliance with
the conditions set forth in this Agreement.
 
7.6           Other Agreements.  The agreements for which the forms of are
attached hereto as Exhibit 6.1A, Exhibit 6.1B, Exhibit 6.2A, Exhibit 6.2B,
Exhibit 6.3 and Exhibit 6.4 shall have been entered into and delivered.
 
ARTICLE VIII
CONDITIONS TO THE OBLIGATIONS OF
 
SELLER, STOCKHOLDER AND PRINCIPALS
 
Each and every obligation of Seller, Stockholder and Principals under this
Agreement shall be subject to the satisfaction, on or before the Closing Date,
of each of the following conditions unless waived in writing by Seller,
Stockholders and Principals:
 
8.1           Other Agreements.  The agreements for which the forms of are
attached hereto as Exhibit 6.1A, Exhibit 6.1B, Exhibit 6.2A, Exhibit 6.2B and
Exhibit 6.3 shall have been entered into and delivered.
 

 
16

--------------------------------------------------------------------------------

 

ARTICLE IX
CLOSING
 
9.1           Closing.  Unless this Agreement shall have been terminated or
abandoned pursuant to the provisions of Article X hereof, a closing (the
“Closing”) shall be held on May 3, 2010, or on such other date mutually agreed
upon (the “Closing Date”), at such place or places as Buyer shall designate.
 
9.2           Deliveries at Closing.
 
(a)           At the Closing, Seller shall transfer and assign to Buyer all of
the Purchased Assets, and other agreements, to be executed and delivered
hereunder shall be duly and validly executed and delivered.
 
(b)           At and after the Closing, Seller shall have the right to review
and obtain copies of any financial records of Seller, in the possession of
Buyer, necessary for the preparation of Seller’s tax returns, and Buyer agrees
to retain such records until the statute of limitations pertaining to the final
tax returns filed by Seller expires, and Buyer shall have the right to review
and obtain copies of the minute book, stock book and stock register of Seller.
 
(c)           At the Closing, Seller shall deliver to Buyer, in form reasonably
satisfactory to counsel for Buyer, such bills of sale, assignments, deeds or
other conveyances and all third party consents as may be appropriate or
necessary to effect the transfer to Buyer of the property and rights as
contemplated herein.
 
(d)           From time to time after the Closing, at Buyer’s request and
without further consideration from Buyer, Stockholder and Principals shall cause
Seller to execute and deliver such other instruments of conveyance and transfer
and take such other action as Buyer reasonably may require to convey, transfer
to and vest in Buyer and to put Buyer in possession of any assets or property to
be sold, conveyed, transferred and delivered hereunder.
 
9.3           Specific Performance.  The parties hereto agree that if any party
hereto is obligated to, but nevertheless does not, consummate this transaction,
then any other party, in addition to all other rights or remedies, shall be
entitled to the remedy of specific performance mandating that the other party or
parties consummate this transaction.  In an action for specific performance by
any party against the other party, the other party shall not plead adequacy of
damages at law.
 
ARTICLE X
TERMINATION AND ABANDONMENT
 
10.1           Methods of Termination.  This Agreement may be terminated and the
transactions herein contemplated may be abandoned at any time:
 
(a)           by mutual consent of Buyer and Seller;
 
(b)           by either (i) Seller, or (ii) Buyer if (A) such party is not in
breach and the other party is in breach, or (B) this Agreement is not
consummated on or before the Closing Date, including extensions;
 
(c)           or, in any event, on June 30, 2010 if this Agreement has not been
consummated, unless such date is extended by mutual consent of Buyer and Seller.
 

 
17

--------------------------------------------------------------------------------

 

 
10.2           Procedure Upon Termination.  In the event of termination and
abandonment pursuant to Section 10.1 hereof, this Agreement shall terminate and
shall be abandoned, without further action by any of the parties hereto.  If
this Agreement is terminated as provided herein:
 
(a)           each party will redeliver all documents and other materials of any
other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same;
 
(b)           all information received by any party hereto with respect to the
business of any other party (other than information which is a matter of public
knowledge or which has heretofore been or is hereafter published in any
publication for public distribution or filed as public information with any
governmental authority) shall not at any time be used for the advantage of, or
disclosed to third parties by, such party to the detriment of the party
furnishing such information;
 
(c)           no party hereto shall have any liability or further obligation to
any other party to this Agreement; and
 
(d)           each party shall bear its own expenses.
 
ARTICLE XI
INDEMNIFICATION
 
11.1           Indemnification by Seller, Stockholder and Principals. Seller,
Stockholder and Principals jointly and severally agree to indemnify Buyer,
Company and each of their respective members, stockholders, officers, directors
and employees against any loss, damage, or expense (including but not limited to
reasonable attorneys’ fees) (“Damages”), incurred or sustained by Buyer or
Company and each of their respective members, stockholders, officers, directors
and employees as a result of (a) any breach of this Agreement by Seller,
Stockholder or any Principal; (b) any inaccuracy in any of the representations
or warranties made by Seller, Stockholder or Principals in this Agreement; or
(c) any inaccuracy or misrepresentation in any certificate or other document or
instrument delivered by Seller, Stockholder or any Principal in accordance with
any provision of this Agreement.
 
11.2           Indemnification by Buyer and Company. Buyer and Company agree to
indemnify Seller and each of its officers, directors, employees and Stockholder
against any loss, damage, or expense (including but not limited to reasonable
attorneys’ fees) (“Damages”), incurred or sustained by Seller and each of its
officers, directors, employees and Stockholder as a result of (a) any breach of
this Agreement by Buyer or Company; or (b) any inaccuracy in any of the
representations or warranties made by Buyer or Company in this Agreement.
 

 
18

--------------------------------------------------------------------------------

 

 
 
ARTICLE XII
MISCELLANEOUS PROVISIONS
 
12.1           Amendment and Modification.  Subject to applicable law, this
Agreement may be amended, modified and supplemented only by written agreement of
Seller, Stockholder, Principals, Buyer and Company by their respective members,
directors, officers or principals thereunto duly authorized, at any time prior
to the Closing Date with respect to any of the terms contained herein.
 
12.2           Waiver of Compliance; Consents.  Any failure of Seller,
Stockholder or Principals on the one hand, or Buyer or Company on the other
hand, to comply with any obligation, covenant, agreement or condition herein may
be waived in writing by Buyer or Company or by Seller, Stockholder or
Principals, respectively, or by their respective officers thereunto duly
authorized, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.  Whenever this
Agreement requires or permits consent by or on behalf of any party hereto, such
consent shall be given in writing in a manner consistent with the requirements
for a waiver of compliance as set forth in this Section 12.2.
 
12.3           Expenses.  Each party will pay its own expenses incurred in
connection with this Agreement and the transactions contemplated herein.
 
12.4           Investigations; Survival of Warranties. The respective
representations and warranties of Seller, Stockholder, Principals, Buyer and
Company contained herein or in any certificates or other documents delivered
prior to or at the Closing are true, accurate and correct and shall not be
deemed waived or otherwise affected by any investigation made by any party
hereto.  Each and every such representation and warranty shall survive for a
period of three (3) years from the Closing Date; provided, however, all
representations and warranties made pursuant to Sections 2.1, 2.2, 2.3, 2.10,
2.13, and 2.16 shall survive as long as permitted by law.
 
 

 
19

--------------------------------------------------------------------------------

 
12.5           Notices.  All claims, notices, requests, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered by hand or mailed, first class
certified mail, return receipt requested, with postage paid:

(a)           If to Seller to:


Organic Products Trading Company
P.O. Box 2994
Vancouver, Washington 98668
Attention:  Garth W. Smith


With a copy to:


Kenneth V. Hoffman
Attorney at Law
800 N. Devine Rd.
Vancouver, WA 98661


(b)           If to Stockholder:


Garth William Smith and Gaylene Louise Smith Revocable Living Trust
c/o Organic Products Trading Company
P.O. Box 2994
Vancouver, Washington 98668
Attention:  Garth W. Smith, Trustee


With a copy to:


Kenneth V. Hoffman
Attorney at Law
800 N. Devine Rd.
Vancouver, WA 98661



 
20

--------------------------------------------------------------------------------

 
(c)           If to Principals:


Garth William Smith and
Gaylene Louise Smith
c/o Organic Products Trading Company
P.O. Box 2994
Vancouver, Washington 98668


With a copy to:


Kenneth V. Hoffman
Attorney at Law
800 N. Devine Rd.
Vancouver, WA 98661




or to such other person or address as Seller, Stockholder or Principals,
respectively, shall furnish to Buyer in writing.


(d)           If to Buyer to:
Coffee Holding Acquisition LLC
c/o Coffee Holding Co., Inc.
3475 Victory Boulevard
Staten Island, New York 10314
Attention:  Andrew Gordon


with a copy to:


Sonnenschein Nath & Rosenthal
1301 K Street, N.W.
Suite 600, East Tower
Washington, DC 20005-3364
Attention:  Matthew Dyckman


(e)           If to Company to:


Coffee Holding Co., Inc.
3475 Victory Boulevard
Staten Island, New York 10314
Attention:  Andrew Gordon


with a copy to:


Sonnenschein Nath & Rosenthal
1301 K Street, N.W.
Suite 600, East Tower
Washington, DC 20005-3364
Attention:  Matthew Dyckman
 
or to such other person or address as Buyer or Company, respectively, shall
furnish to Seller in writing.
 
 

 
21

--------------------------------------------------------------------------------

 
12.6           Assignment.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties hereto without the prior written consent of the other party
or parties.

12.7           No Third Party Beneficiaries.  The parties hereby agree that
their respective representations, warranties and covenants set forth herein are
solely for the benefit of the other parties hereto, in accordance with and
subject to the terms of this Agreement, and this Agreement is not intended to,
and does not, confer upon any person or entity other than the parties hereto any
rights or remedies hereunder, including, without limitation, the right to rely
upon the representations, warranties and covenants set forth herein.
 
12.8           Governing Law.  This Agreement shall be governed by the laws of
the State of New York as to all matters including, but not limited to, matters
of validity, construction, effect and performance.
 
12.9           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
12.10           Neutral Interpretation.  This Agreement constitutes the product
of the negotiation of the parties hereto and the enforcement hereof shall be
interpreted in a neutral manner, and not more strongly for or against any party
based upon the source of the draftsmanship hereof.
 
12.11           Headings.  The article and section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
12.12           Entire Agreement.  This Agreement, which term as used throughout
includes the Exhibits hereto, embodies the entire agreement and understanding of
the parties hereto in respect of the subject matter contained herein.  There are
no restrictions, promises, representations, warranties, covenants or
undertakings other than those expressly set forth or referred to herein.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
 
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]
 

 
22

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on the
date first hereinabove set forth.
 

BUYER:   SELLER:               COFFEE HOLDING ACQUISITION LLC   ORGANIC PRODUCTS
TRADING COMPANY               By: 
/s/ Andrew Gordon    
  By: 
/s/ Garth Smith
   
Name: Andrew Gordon
   
Name: Garth Smith
   
Title: President
   
Title: President
              COMPANY:   STOCKHOLDER:               COFFEE HOLDING CO., INC.  
GARTH WILLIAM SMITH AND GAYLENE LOUISE SMITH REVOCABLE LIVING TRUST            
By:  /s/ Andrew Gordon   By: 
/s/ Garth Smith
    Name: Andrew Gordon    
Name: Garth Smith
   
Title: President
   
Title: Trustee
                    By:  /s/ Gaylene Smith           Name: Gaylene Smith        
 
Title: Trustee
                    PRINCIPALS:                     /s/ Gaylene Smith        
Garth Smith, President                     /s/ Gaylene Smith         Gaylene
Smith, Secretary and Treasurer  

 


23